DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6-7, the limitation in claim 7 “second data” lacks antecedent basis. Antecedent basis for the “second data” was recited in claim 2. For the purposes of examination, claim 6 will be interpreted as depending from claim 2.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 1 and 8 recite that a sensor of the device is “attached to skin of an anterior neck region,” which under broadest reasonable interpretation encompasses the skin of a human organism as part of the device. Therefore, the claims are rejected. Applicant should amend to overcome this rejection by removing the recitation of the human organism or to make it explicit that the attachment location is an intended use of the device, for example, “configured to be attached to skin…”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwa et al. (U.S. Patent Application Publication No. 2018/0242900,) hereinafter referred to as Kuwa; in view of Telfort et al. (U.S. Patent No. 10,411,181,) hereinafter referred to as Telfort; further in view of Hafezi et al. (U.S. Patent Application Publication No. 2020/0121241,) hereinafter referred to as Hafezi.
Regarding claim 1, Kuwa teaches a swallowing sensor (Abstract), comprising: 
a sensor element (optical fiber sheet element 10, is a swallowing movement monitoring sensor ¶[0046]) configured to be attached to skin of an anterior neck region in which thyroid cartilage moves during swallowing (Fig 2, and 20a-b, the sensor 10 is attached to the anterior neck skin in a region where the thyroid cartilage moves during swallowing, however the attachment point is considered to be an intended use of the sensor device); 
a swallowing detector (¶[0089]), the swallowing detector being configured to: 
detect swallowing in real time based on a displacement signal, the displacement signal being a low frequency component of an output from the sensor element, and when the swallowing is detected, extract first data from the displacement signal during the detected swallowing and output the first data (¶[0127], ¶¶[0236-0239] the optical fiber sheet element signals and microphone signals are simultaneously, in real-time, displayed on an oscilloscope, and swallowing analysis is performed contemporaneously on a PC that receives the signals, notably the optical fiber sheet signal is also low-pass filtered by way of a moving average between Figs. 24-25 and in ¶[0067] indicating specifically that it is a low-frequency component of the signal and indicating displacement).
Kuwa does not teach utilizing piezo-electric elements to sense the external swallowing movement, an internal battery to power the device, or wireless communication.
Attention is brought to the Telfort reference, which teaches a piezoelectric element receiving data, (acoustic sensor 210 is a piezo electric membrane, see col. 8, lines 36-48 and col. 4, lines 40-42) configured to be attached to skin of an anterior neck region in which thyroid cartilage moves during swallowing (Fig. 2A, element 210 is attached to the anterior neck skin in a region where the thyroid cartilage moves during swallowing, however the attachment point is considered to be an intended use of the sensor device); and wirelessly outputting the data (col. 5, lines 28-32).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the swallowing movement sensor of Kuwa to substitute at least piezo-electric element, as taught by Telfort, because Telfort teaches that piezo-electric membranes have a number of benefits over other sensors including a wide frequency range, a low acoustical impedance closet to water and human tissue, a high dielectric strength, good mechanical strength, moisture resistance, and relative non-reactivity (Telfort, col. 1, lines 37-42).
Telfort does not teach that the sensor device comprises an internal battery.
Attention is brought to the Hafezi reference, which teaches a swallowing-characteristics sensor, comprising a wireless sensing device driven by an internal battery (¶[0088]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the power needs of Kuwa as modified to comprise an internal battery rather than any external power source, because Hafezi teaches that comfortable long-term wear allows for monitoring multiple eating and/or drinking events to monitored continually and in over time (Hafezi ¶[0015]) and that the ease-of-use advantageously includes single-handed and robust operation (Hafezi ¶[0017]).
Regarding claim 2, Kuwa, as modified by Telfort and Hafezi, teaches the swallowing sensor according to Claim 1.
Kuwa further teaches acquiring a sound signal, and when swallowing is detected based on the displacement signal, the swallowing detector is further configured to extract second data from the sound signal during the detected swallowing and output the second data (¶¶[0083-0084]).
Kuwa as modified does not teach wherein the swallowing detector is configured to acquire the displacement signal at a low sampling frequency, wherein, when a predetermined change is detected in the first data, the swallowing detector is configured to begin acquiring, at a high sampling frequency, wherein the high sampling frequency is greater than the low sampling frequency.
Kuwa also does not teach that the sound data is obtained from extracting the high frequency component of the output from the piezoelectric element. 
Attention is drawn to the Hafezi reference, which teaches a power saving mode wherein a sensor circuit is configured to acquire a signal at a low sampling frequency, wherein, when a predetermined change is detected in the first data, the sensor circuit is configured to begin acquiring additional data at a high sampling frequency, wherein the high sampling frequency is greater than the low sampling frequency (¶[0089] low sampling frequency until swallowing is detected, and then reverting to the swallowing sampling frequency, recited in ¶[0033] as relatively fast- “fast mode”).
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the swallowing sensor of Kuwa in view of Hafezi, to incorporate a lower power mode, as taught by Hafezi, to reduce power consumption when no swallowing is occurring but retain adequate sampling frequency for the desired signal data when swallowing is occurring.
Hafezi does not teach that sound data is obtained from extracting the high frequency component of the output from the piezoelectric element.
Attention is drawn to the Telfort reference, which teaches that the high frequency signal components from a piezo-electric element include sound data (col. 4, lines 41-42 acoustic piezoelectric devices) and wireless output of data (see rejection of claim 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the additional microphone sensor of Kuwa to substitute the high-frequency sound component of the piezoelectric elements of Telfort, because substituting one sound sensor for another is within the skill of one of ordinary skill in the art, because the results of the substitution is predictable, and because of the advantages to piezoelectric transducers found by Telfort: a wide frequency range, a low acoustical impedance closet to water and human tissue, a high dielectric strength, good mechanical strength, moisture resistance, and relative non-reactivity (Telfort, col. 1, lines 37-42).
Regarding claim 3, Kuwa, as modified by Telfort and Hafezi, teaches the swallowing sensor according to Claim 1.
Kuwa further teaches wherein the swallowing motion sensing element comprises a plurality of sensing portions in a longitudinal direction of the neck region, each of the sensing portions being configured to individually output signals in accordance with their deformation during swallowing, and wherein the swallowing detector is configured to detect swallowing based on the signals from the plurality of sensing portions (Fig. 18-19, comprise examples of placement of optical fibers, each one comprises multiple vertically arranged sensing regions, ¶[0174]). Kuwa further teaches that this plurality of vertical sensing regions improves the detection of swallowing movement speed (¶[0174]).
As indicated in the rejection of claim 1, Kuwa, as modified by Telfort, teaches that this is accomplished via piezoelectric elements.
Regarding claim 4, Kuwa, as modified by Telfort and Hafezi, teaches the swallowing sensor according to Claim 3.
Kuwa further teaches wherein the swallowing detector is configured to detect swallowing by detecting upward movement and forward movement of a laryngeal prominence based on the signals from the plurality of sensing portions (¶[0008] Kuwa teaches that laryngeal elevation is the clinical standard for swallowing motion detection).
Regarding claim 5, Kuwa, as modified by Telfort and Hafezi, teaches the swallowing sensor according to Claim 1.
Telfort further teaches wherein the piezoelectric element is a piezoelectric film (col. 6, lines 12-13).
Regarding claims 6-7, Kuwa, as modified by Telfort and Hafezi, teaches a swallowing analyzing system, comprising: the swallowing sensor according to Claim 1 (see above).
Kuwa further teaches and a swallowing analyzer configured to receive the first data from the swallowing sensor during the swallowing, and determine a swallowing function based on the received first data, wherein the swallowing analyzer is configured to determine the swallowing function based on the first data and the second data (¶¶[0238-0239], it is noted that this determination is broadly recited in that no specific criteria is listed and also corresponds to any determination of swallowing function, including detection that swallowing did or did not occur).
Regarding claims 9-14, the claims are directed to a swallowing sensor comprising substantially the same subject matter as claims 1-8, and are rejected under substantially the same sections of Kuwa, Telfort, and Hafezi. With respect to the language of a “strain sensor”, this is interpreted under BRI as a sensor responsive to strain. A piezoelectric membrane, because of the properties of piezoelectric materials, specifically converts mechanical deformation into electrical signals, is considered responsive to strain. See Telfort reference, col. 1, lines 17-28 and Hafezi reference, ¶[0032] for evidence of a piezoelectric membrane being a transducer that is responsive to strain.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application No. 2013/0310661 to Jedwab et al. teaches a thin film swallowing dysfunction sensor and analysis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/Examiner, Art Unit 3792      

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792